Citation Nr: 1531395	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied his claim of entitlement to service connection for bilateral (meaning left and right ear) hearing loss.

In January 2015, in support of his claim for service connection for bilateral hearing loss, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The Veteran's claims file is entirely electronic, so paperless, using "Virtual VA" and the "Veterans Benefits Management System" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  The Board held the record open for an additional 60 days following the hearing to allow the Veteran and his representative time to obtain and submit additional supporting evidence and argument.  The Veteran's representative later submitted this additional evidence in January 2015, so within the 60-day grace period mentioned.  This additional evidence was not accompanied by an explicit waiver of the right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304 (2014).  Consider also that Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration, so in this circumstance there is what amounts to a presumptive waiver.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  But the Veteran did not file his Substantive Appeal for this claim after this delimiting date.  Nevertheless, as the claim is being remanded back to the AOJ, regardless, the question regarding the necessity of such a waiver is ultimately moot.

Regarding the other claim, in an August 2012 rating decision the RO denied service connection for ischemic heart disease.  In a timely October 2012 submission (i.e., the VA Form 9 that perfected the appeal of the bilateral hearing loss claim), the Veteran indicated that he also wanted to appeal the RO's denial of service connection for ischemic heart disease (IHD), thereby constituting a valid Notice of Disagreement (NOD) concerning this additional claim.  He has not, however, been provided a Statement of the Case (SOC) concerning his claimed entitlement to service connection for ischemic heart disease or given opportunity in response to file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this other claim to the Board.  See 38 C.F.R. § 20.200 (2014) (an appeal to the Board consists of a timely filed NOD in writing and, after receipt of an SOC, a timely filed Substantive Appeal).  According to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the appropriate disposition in this circumstance is to remand, rather than merely refer, this claim to the AOJ.

The Board also as mentioned is REMANDING to the AOJ the claim of entitlement to service connection for bilateral hearing loss because it requires further development before being decided on appeal.


REMAND

Regarding the claim for service connection for bilateral hearing loss, remand is required to obtain outstanding records that are potentially pertinent to this claim on appeal.

The Veteran contends that his current bilateral hearing loss is due to noise exposure he endured on active duty as a boiler technician while stationed aboard a Navy Destroyer ship.  His service personnel records confirm that he served as a BTFN (Fireman, Boiler Technician Striker) on the USS Porterfield from 1967 to 1969, thereby supporting his contentions of in-service noise exposure.  However, his service treatment records are unremarkable for any complaints, findings, diagnosis, or treatment of hearing loss in either ear.  During his September 1969 military separation examination, a whispered voice test was 15/15 for both ears, so normal, although an audiogram (a more scientific measure of hearing acuity) was not performed at that time.

The earliest post-service evidence of record which documents any hearing loss for VA purposes (i.e., pursuant to 38 C.F.R. § 3.385 (2014)) for the Veteran consists of private treatment records from his former employer (which were submitted and added to the record in January 2015, following the hearing).  These private treatment records include audiograms showing initial hearing loss for VA purposes in his left ear in June 1982 and initial hearing loss for VA purposes in his right ear in April 1985, as well as subsequent annual audiograms consistently showing hearing loss for VA purposes in both of his ears.  These private treatment records also noted that he had undergone prior audiometric testing in 1997 (by a Dr. Fox) and in November 2001 and November 2003 (at the Muskegon Hearing and Speech Center, a private facility).

On VA audiology examination in May 2011, audiometric testing revealed hearing loss for VA purposes in both ears.  The VA examiner noted the Veteran's alleged noise exposure in service, but also noted his lack of treatment for hearing disturbances during service and the negative findings on his service entrance and separation examinations.  As well, the VA examiner observed the Veteran had undergone audiometric screenings by his employer beginning in the early 1970s that had revealed that his hearing was "okay" but that eventually had revealed decreased hearing sensitivity when he was 30-35 years old (i.e., eight or more years after his discharge from service).  The Veteran also reported getting hearing aids from the Muskegon Hearing and Speech Center in Muskegon, Michigan, approximately 15 years prior to that then current VA examination.  The VA examiner opined that the Veteran's current bilateral hearing loss was not as least as likely as not caused by or the result of military noise exposure, citing for rationale the aforementioned findings in the record as well as pertinent research studies.  The VA examiner explained that the Veteran's claimed hearing loss was more likely than not acquired after his military service as the result of civilian occupational noise exposure and presbycusis (i.e., simple aging).

During his January 2015 hearing, the Veteran testified that he did not wear any hearing protection during his military service while working as a Navy boiler technician, despite that environment being very noisy.  He also testified that, when he first got out of service, he did not realize he had hearing loss.  He further testified that he had bought hearing aids prior to getting his current hearing aids from VA.

In light of the above, the Board finds that all relevant and available treatment records must be obtained from Dr. Fox and from the Muskegon Hearing and Speech Center, as such records are potentially pertinent to this claim for service connection for bilateral hearing loss on appeal.

Regarding the claim for service connection for ischemic heart disease, viewing the October 2012 written submission in the light most favorable to the Veteran, the Board finds that he expressed timely disagreement with the denial of service connection for ischemic heart disease in the RO's August 2012 rating decision.  To date, the RO has not provided him an SOC concerning this claim, and the appropriate disposition in this circumstance is to remand rather than merely refer this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  He then will have opportunity, in response, to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. § 20.200.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including all available records from Dr. Fox and from the Muskegon Hearing and Speech Center in Muskegon, Michigan.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the record for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Based on receipt or non-receipt of additional records, conduct all other appropriate development deemed necessary (to include obtaining an addendum medical nexus opinion for the claim for service connection for bilateral hearing loss if necessary based on additional evidence received).  Then readjudicate this claim for service connection for bilateral hearing loss in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

3.  Also provide the Veteran and his representative an SOC in response to the October 2012 NOD concerning the denial of entitlement to service connection for ischemic heart disease.  Also advise them that, for the Board to have jurisdiction to adjudicate this additional claim, they still need to file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC.  Should they submit a timely Substantive Appeal, this claim also should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).

_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

